I agree with the reasoning in the majority opinion which holds that the services rendered by a son or daughter to a parent should not be presumed to be gratuitous, except in those cases where the parent is in need, however, I feel that we are bound to follow the holding of the Supreme Court in the case of Farrar v. Johnson, 172 La. 30, 133 So. 352, and which ruling we followed in the recent case of Succession of Berthelot, La. App., 24 So.2d 185. Therefore, it is my opinion that the plaintiff in this case was required to allege and prove some promise, express or implied, on the part of the deceased to compensate the services. Having failed to make such allegation and proof, plaintiff is not entitled to recover any compensation for the services rendered.
I therefore respectfully dissent.